This is a companion application to the one made by the same relator against the Judge of the Thirteenth Judicial District Court, 173 So. 575, in which the relief asked for by relator was this day denied.
The relator in this application is asking this court to issue a writ of mandamus to the said justice of the peace ordering and commanding said justice to sustain the plea filed by relator to the jurisdiction of the justice court in the ejectment proceeding filed therein as stated in our opinion in the other case this day decided, and, in the alternative, compelling said justice to sustain relator's exception to plaintiff's lack of interest in said ejectment suit; and further prohibiting said justice from executing the judgment of eviction rendered by said justice against relator.
Alternative writs were issued by one of the judges of this court, and in compliance with the order the justice of the peace has filed a return setting up the lack of authority in this court to issue the writs asked for except in aid of its appellate jurisdiction.
As stated in the opinion handed down in the other application, the return of the district *Page 578 
judge in that case shows that relator took an appeal from the judgment rendered against him in the justice court and that appeal is now pending in the district court. This being true, the justice court no longer has jurisdiction of the case, unless the case should be remanded to the justice court by the district court.
In any event, this court has no authority to issue the writs prayed for by relator as they would not, under any conceivable theory, be in aid of the appellate jurisdiction of this court.
For these reasons and for the reasons given in the case of State ex rel. Duclide Perron v. Fruge, Judge of the Thirteenth Judicial District Court (La.App.) 173 So. 575, this day decided, it is ordered that the alternative writs issued herein, be and the same are hereby recalled, and it is now ordered that relator's application be dismissed.